UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1072


MARTHA ISABEL BENITEZ-VASQUEZ; B.D.R.B.,

                     Petitioners,

              v.

WILLIAM P. BARR, Attorney General,

                     Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 29, 2019                                          Decided: August 14, 2019


Before FLOYD and RUSHING, Circuit Judges, HAMILTON, Senior Circuit Judge.


Petition denied in part and dismissed in part by unpublished per curiam opinion.


Lara Wilkinson, LAW OFFICE OF LARA WILKINSON, Baltimore, Maryland, for
Petitioners. Joseph H. Hunt, Assistant Attorney General, Carl McIntyre, Assistant
Director, Robert Dale Tennyson, Jr., Trial Attorney, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Martha Isabel Benitez-Vasquez and her son, natives and citizens of El Salvador,

petition for review of the order of the Board of Immigration Appeals (Board) denying their

motion to reconsider and terminate. We deny in part and dismiss in part the petition for

review.

       We conclude that the Board and the immigration judge (IJ) had jurisdiction to

adjudicate the Petitioners’ removal. See United States v. Cortez, __ F.3d __, __, No. 19-

4055, 2019 WL 3209956, at *5 (4th Cir. July 17, 2019) (stating that “the failure of the

notice to appear filed with the immigration court to include a date and time for [the]

removal hearing [] does not implicate the immigration court’s adjudicatory authority or

jurisdiction” (internal quotation marks omitted)). Accordingly, we deny in part the petition

for review.

       Insofar as the Petitioners argue that the notices to appear (NTA) did not serve to

properly initiate removal proceedings against them, we conclude that the Petitioners

waived this argument by not raising it before the IJ. See Qureshi v. Gonzales, 442 F.3d

985, 990 (7th Cir. 2006) (noting that alien waived challenge to NTA that lacked sufficient

certificate of service because alien conceded removability as charged in the NTA). Thus,

we dismiss in part the petition for review.

       We deny in part and dismiss in part the petition for review. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                            PETITION DENIED IN PART,
                                                                   DISMISSED IN PART

                                              2